Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 11, 2018

The Court of Appeals hereby passes the following order:

A18A1425. CORDURAY SCOTT v. ANNETTIA TOBY, WARDEN.

      In 2012, Corduray Scott was convicted of felony murder and cruelty to children
and sentenced to life in prison. In February 2018, the trial court granted Scott an out-
of-time direct appeal, and he filed the instant appeal referencing his judgment of
conviction. We lack jurisdiction.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of felony murder, jurisdiction is proper in the Supreme Court.
See OCGA § 16-5-1 (c), (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765)
(2012) (Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524, 524 (1)
(322 SE2d 711) (1984) (directing this Court to transfer “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”). Accordingly, this appeal is hereby TRANSFERRED to the Supreme Court
for disposition.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/11/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.